DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Donald Palladino on 11/2/2021.
The application should be amended as follows:
Abstract:
Delete the phrase “(and preferably)” disclosed in line 6.
Claims:
	Claim 1: add the term “temperature” immediately after the word “maximum” in line 14,
delete the phrase “where the temperature maximum” disclosed in lines 14 and 15, 
add the phrase “wherein the maximum temperature” immediately before the phrase “is in the range” in line 15,
delete the term “temperature maximum” disclosed in line 16,

delete the term “optionally,” disclosed in line 19.

Claim 9: delete the phrase “step f) is conducted and” disclosed in line 1.

Claim 14: delete the phrase “e) and optionally” disclosed in line 5.

Claim 15: delete the phrase “step e) or, if conducted,” disclosed in line 1.
		
	Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is: EP 3243563 to Zhang, which teaches a method for replacing a catalyst in a phosgene synthesizing tower and removing phosgene from the synthesizing tower comprising the steps of purging with nitrogen gas and ammonia gas the synthesizing tower, wherein purging with ammonia gas is conducted until the concentration at the outlet of the synthesizing tower is below 1ppm [0010 and 0018].
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of “no earlier than after attainment of the maximum temperature in step d), removing the ammonia gas source from the apparatus to be cleaned”, in combination with the other process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714